Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 18, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 18, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01082-CV
____________
 
IN RE JOEL MALLORY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On
December 4, 2006, relator filed a petition for writ of mandamus
in this court.[1]  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator complained of several orders issued in the underlying action, styled Joel
Mallory v. Washington Mutual, N.A. and Mann & Stevens, P.C., in cause
number 2005-00431 in the 189th District Court in Harris County. Relator asked
this court to compel the Honorable William Burke, presiding judge of the 189th
District Court, to (1) strike the intervention filed by Wachovia Bank, National
Association; (2) rescind the order overruling his objections to discovery; (3)
grant his motion for continuance to allow further discovery; and (4) rescind
the denial of his motion to recuse. In addition, relator asked that we compel
the Honorable Martha Hill Jamison, presiding judge of the 164th District Court
in Harris County, to rescind the denial of his motion for reconsideration, or
alternatively, second motion for recusal, in which the court assessed attorney=s fees. 
In
addition, relator filed a motion for interim orders in which he sought, among
other relief, a stay of all proceedings in the underlying cause. See Tex. R. App. P. 52.10. Relator also
filed a motion to consolidate the record from the related appeal with this
proceeding. The real parties in interest filed a motion to dismiss, and a
supplemental motion to dismiss, this proceeding.
Relator
has not established that he is entitled to mandamus relief. Accordingly, we
deny relator=s petition for writ of mandamus and motion for interim orders. All other
pending motions are denied as moot. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 18, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.
 




            [1] Relator attempted
to file a joint Abrief/petition for mandamus@ on November 22, 2006, in the related appeal arising
from the same underlying action, which is currently pending under this court=s appellate cause number 14-06-00718-CV. The court
returned the filing with instructions to re-draw the brief and to file a
separate petition in compliance with the Texas Rules of Appellate Procedure. On
December 4, 2006, relator filed a petition for writ of mandamus in this cause,
which also did not comply with the Texas Rules of Appellate Procedure and was
returned for correction. Relator filed a corrected petition on December 22,
2006.